Case 2:16-md-02744-DML-DRG ECF No. 625 filed 05/20/20                     PageID.28964       Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  IN RE: FCA US LLC MONOSTABLE
  ELECTRONIC GEARSHIFT LITIGATION                               Case Number 16-md-02744
                                                                Honorable David M. Lawson
                 MDL No. 2744                                   Magistrate Judge David R. Grand

                                                 /

  SOPHIE MANNARINO, as administrator for
  the Estate of MICHAEL J. MANNARINO,
  a.k.a. MICHAEL J. MANNARINO, JR.,

                 Plaintiff,                                     Case Number 18-10173
  v.                                                            Honorable David M. Lawson


  FCA US, LLC,

                 Defendant.
                                                 /

             ORDER GRANTING IN PART MOTION TO EXCLUDE EXPERTS

         This matter is before the Court on the defendant’s motion to exclude undisclosed expert

  witnesses for the plaintiff. The Court has reviewed the submissions of the parties and heard oral

  argument on May 20, 2020. During the hearing the Court announced from the bench its decision

  to grant in part the defendant’s motion for sanctions and also to grant in part the plaintiff’s cross-

  motion to extend scheduling deadlines.

         Accordingly, it is ORDERED that the defendant’s motion to exclude experts (ECF No.

  571) is GRANTED IN PART for the reasons stated on the record.                    As a sanction for

  noncompliance with the schedule established by the Court the plaintiff and her counsel are ordered

  to pay to the defendant, on or before June 3, 2020, the amount of $5,000 in attorney fees and

  costs associated with the litigation of the motion to exclude.
Case 2:16-md-02744-DML-DRG ECF No. 625 filed 05/20/20                 PageID.28965       Page 2 of 2



         It is further ORDERED that the plaintiff’s request to extend scheduling deadlines is

  GRANTED IN PART as follows. The plaintiff must disclose to counsel for the defendant the

  identity of her expert witnesses and their curriculum vitae on or before May 22, 2020. The

  plaintiff’s expert disclosures including expert reports as required by Federal Rule of Civil

  Procedure 26(a)(2) must be served on or before June 30, 2020.           The defendant’s expert

  disclosures under Rule 26(a)(2) must be served on or before July 30, 2020. If the plaintiff fails

  to produce expert disclosures by the extended deadline then the Court will entertain a motion to

  dismiss the case with prejudice.

         It is further ORDERED that the defendant’s timely filed motion for summary judgment

  (ECF No. 600) is DISMISSED without prejudice. The defendant may renew its motion for

  summary judgment on or before August 24, 2020, and it also may file any motions challenging

  experts by that same date.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge
  Dated: May 20, 2020




                                                -2-
